Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10 and 14-31 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kwangho Jang on 09/14/21.

The application has been amended as follows: 
In the Claims:
Claim 1 lines 1-5 has been amended as follows: A wellhead port plug assembly comprising: a sensor unit comprising a sensor--,-- the sensor unit having first connection elements configured for sealingly and removably mounting of the sensor unit in a port of a wellhead of a hydrocarbon well; a spool unit having a through-channel extending between a first end and a second end[[,]] of.
Claim 14 lines 1-8 has been amended as follows: A method for removing or replacing [[the]]--a-- sensor unit located in [[the]]--a-- port of [[the]]--a-- wellhead having a port plug assembly mounted thereon, the port plug assembly comprising: [[a]]--the-- sensor unit 
Claim 22 lines 1-8 has been amended as follows: A method for installing [[the]]--a-- sensor unit in [[the]]--a-- port of [[the]]--a-- wellhead having a port plug assembly mounted thereon, the port plug assembly comprising: [[a]]--the-- sensor unit comprising a sensor--,-- the sensor unit having first connection elements configured for sealingly and removably mounting of the sensor unit in [[a]]--the-- port of [[a]]--the-- wellhead of a hydrocarbon well; a spool unit having a through-channel extending between a first end and a second end[[,]] of the spool unit, second connection elements arranged in the through-channel;.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose or suggest/teach:
regarding independent claim 1, the limitations “an annular shoulder arranged between the first through-channel portion and the second through-channel portion, wherein the annular shoulder is arranged to co-operate with the plug for providing a metal-to-metal seal between the annular shoulder and the plug”;
regarding independent claim 14, the limitations “the method comprising: mounting a placement and removal tool and a valve unit to the second end and aligning a channel of the valve unit to the end opening; inserting an arm of the tool into the spool unit” and “operating the arm to disengage the sensor unit from the port; and withdrawing the arm and the sensor unit out of the spool unit”;
regarding independent claim 22, the limitations “the method comprising: mounting a placement and removal tool and a valve unit to the second end and aligning a channel of the valve unit to the end opening; inserting an arm and the sensor unit into the spool unit and operating the arm to mount the sensor unit inside the port”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	09/14/21